         Case 21-03005-sgj Doc 13 Filed 03/16/21                 Entered 03/16/21 16:44:50              Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

                                                                       §
         In re:
                                                                       §   Chapter 11
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                       §   Case No. 19-34054-sgj11
                                                                       §
                                          Debtor.
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                              Plaintiff,                               §
                                                                       §   Adversary Proceeding No.
         vs.                                                           §
                                                                       §   21-03005-sgj
         NEXPOINT ADVISORS, L.P.                                       §
                                                                       §
                                          Defendant.                   §

                                    ORDER APPROVING
                     AMENDED STIPULATION REGARDING SCHEDULING ORDER

                  Upon consideration of the Amended Stipulation and Proposed Scheduling Order [Docket




     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 21-03005-sgj Doc 13 Filed 03/16/21                     Entered 03/16/21 16:44:50             Page 2 of 9




No. 9] (the “Stipulation”) 2 by and between Highland Capital Management, L.P., as debtor-in-

possession (the “Debtor”), and NexPoint Advisors, L.P. (“NPA”, and together with the Debtor,

the “Parties”), it is HEREBY ORDERED THAT:

           1.       The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

           2.       The Stipulation shall become effective immediately upon entry of this Order.

           3.       With respect to the Adversary Proceeding, the Parties shall abide by the following

pretrial schedule (the “Joint Pretrial Schedule”) in lieu of that provided in the Alternative

Scheduling Order:

                                              Joint Pretrial Schedule

           Event                                                 Deadline

           1. Service of Written Discovery                       March 31, 2021
               Requests
           2. Service of Written Responses to                    May 7, 2021
               Discovery
           3. Completion of Fact Discovery                       May 28, 2021
           4. Expert Disclosures                                 June 10, 2021
           5. Completion of Expert Discovery                     June 25, 2021
           6. Dispositive Motions                                June 25, 2021
           7. Exhibit and Witness Lists                          July 26, 2021
           8. Joint Pretrial Order                               August 2, 2021
           9. Proposed Findings of Fact and                      August 2, 2021
               Conclusions of Law
           10. Trial Docket Call                                 August 9, 2021 at 1:30 p.m. (CT)


           4.       The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

           5.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Order, subject to any objection to the Court’s



2
    Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.



                                                            2
 Case 21-03005-sgj Doc 13 Filed 03/16/21               Entered 03/16/21 16:44:50      Page 3 of 9




jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the reference, with

respect to which all parties reserve their rights, if any.

                                         ###End of Order###




                                                   3
Case 21-03005-sgj Doc 13 Filed 03/16/21   Entered 03/16/21 16:44:50   Page 4 of 9




                               EXHIBIT A
    Case 21-03005-sgj Doc 13 Filed 03/16/21              Entered 03/16/21 16:44:50            Page 5 of 9



PACHULSKI STANG ZIEHL & JONES LLP                       MUNSCH HARDT KOPF & HARR, P.C.
Jeffrey N. Pomerantz (CA Bar No.143717)                 Davor Rukavina
(admitted pro hac vice)                                 Texas Bar No. 24030781
Ira D. Kharasch (CA Bar No. 109084)                     Julian P. Vasek, Esq.
(admitted pro hac vice)                                 Texas Bar No. 24070790
John A. Morris (NY Bar No. 2405397)                     3800 Ross Tower
(admitted pro hac vice)                                 500 N. Akard Street
Gregory V. Demo (NY Bar No. 5371992)                    Dallas, Texas 75201-6659
(admitted pro hac vice)                                 Telephone: (214) 855-7500
Hayley R. Winograd (NY Bar No. 5612569)                 Facsimile: (214) 855-7584
(admitted pro hac vice)                                 E-mail: drukavina@munsch.com
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067                                   Counsel for NexPoint Advisors, L.P.
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                     Plaintiff,                              §
                                                             §   Adversary Proceeding No.
vs.                                                          §
                                                             §   21-03005-sgj
NEXPOINT ADVISORS, L.P.                                      §
                                                             §
                                  Defendant.                 §


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42551.1 36027/002
    Case 21-03005-sgj Doc 13 Filed 03/16/21                   Entered 03/16/21 16:44:50   Page 6 of 9




             AMENDED STIPULATION AND PROPOSED SCHEDULING ORDER

           This amended stipulation (the “Stipulation”) is made and entered into by and between

Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), and NexPoint

Advisors, L.P. (“NPA” or “Defendant”, and together with the Debtor, the “Parties”), by and

through their respective undersigned counsel.

                                                   RECITALS

           WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

           WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring

venue of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

           WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) against NPA by filing its complaint [Docket No. 1] 2

(the “Complaint”);

           WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

Scheduling Order”);

           WHEREAS, on March 1, 2021, NPA filed its answer to the Debtor’s Complaint [Docket

No. 6] (the “Answer”);

           WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule, as specifically set forth below.

           NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

2
    Refers to the docket number maintained in the Adversary Proceeding.

                                                          2
DOCS_NY:42551.1 36027/002
 Case 21-03005-sgj Doc 13 Filed 03/16/21               Entered 03/16/21 16:44:50   Page 7 of 9




Stipulation by the Court, it shall be SO ORDERED:

        1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”) in lieu of that provided in the Alternative Scheduling Order:

                                 Proposed Joint Scheduling Order

        Event                                          Deadline

        1. Service of Written Discovery                March 31, 2021
            Requests
        2. Service of Written Responses to             May 7, 2021
            Discovery
        3. Completion of Fact Discovery                May 28, 2021
        4. Expert Disclosures                          June 10, 2021
        5. Completion of Expert Discovery              June 25, 2021
        6. Dispositive Motions                         June 25, 2021
        7. Exhibit and Witness Lists                   July 26, 2021
        8. Joint Pretrial Order                        August 2, 2021
        9. Proposed Findings of Fact and               August 2, 2021
            Conclusions of Law
        10. Trial Docket Call                          August 9, 2021


        2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered

upon notice to the Parties.

        3.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

reference, with respect to which all parties reserve their rights, if any.

                              [Remainder of Page Intentionally Blank]




                                                   3
DOCS_NY:42551.1 36027/002
 Case 21-03005-sgj Doc 13 Filed 03/16/21       Entered 03/16/21 16:44:50   Page 8 of 9




Dated: March 9, 2021.
                                     MUNSCH HARDT KOPF & HARR, P.C.

                                     /s/ Davor Rukavina
                                     Davor Rukavina
                                     Texas Bar No. 24030781
                                     Julian P. Vasek, Esq.
                                     Texas Bar No. 24070790
                                     3800 Ross Tower
                                     500 N. Akard Street
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     E-mail: drukavina@munsch.com

                                     Counsel for NexPoint Advisors, L.P.

                                     - and -

                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 266326)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569) 10100
                                     Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     jmorris@pszjlaw.com
                                     gdemo@pszjlaw.com
                                     hwinograd@pszjlaw.com

                                     - and -




                                           4
DOCS_NY:42551.1 36027/002
 Case 21-03005-sgj Doc 13 Filed 03/16/21       Entered 03/16/21 16:44:50   Page 9 of 9




                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Telephone: (972) 755-7100
                                     Facsimile: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                           5
DOCS_NY:42551.1 36027/002
